                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.,
                                                                 Successor by Merger to BAC Home Loans
                                                             8   Servicing, LP fka Countrywide Home Loans
                                                                 Servicing, LP
                                                             9

                                                            10                              UNITED STATES DISTRICT COURT
                                                                                                   DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY              Case No.:   2:16-cv-02535-JCM-GWF
                      LAS VEGAS, NEVADA 89134




                                                            13   MERGER TO BAC HOME LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                            14   HOME LOANS SERVICING, LP,

                                                            15                              Plaintiff,
                                                                                                                  STIPULATION FOR DISMISSAL
                                                            16   vs.

                                                            17   BAR ARBOR GLEN AT PROVIDENCE
                                                                 HOMEOWNERS           ASSOCIATION;
                                                            18   WILLISTON INVESTMENT GROUP LLC;
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            19
                                                                                            Defendants.
                                                            20

                                                            21   WILLISTON INVESTMENT GROUP LLC;

                                                            22                              Counterclaimants,

                                                            23   vs.

                                                            24   BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                 MERGER TO BAC HOME LOANS
                                                            25   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP;
                                                            26
                                                                                            Counterdefendant
                                                            27

                                                            28
                                                                 45472488;1
                                                             1            Plaintiff Bank of America, N.A., Successor by merger to BAC Home Loans Servicing, LP

                                                             2   FKA Countrywide Home Loan Servicing, LP ("BANA"), Bar Arbor Glen at Providence

                                                             3   Homeowners Association ("HOA"), and Williston Investment Group LLP ("Williston") stipulate as

                                                             4   follows:

                                                             5            1.    This matter relates to real property located at 10420 Scotch Elm Avenue, Las Vegas,

                                                             6   Nevada 89166.

                                                             7            2.    Bank of America is the beneficiary of a deed of trust encumbering the property,

                                                             8   which was recorded on September 9, 2008 as instrument number 20080909-0001217 in the official
                                                             9   records of Clark County, Nevada.
                                                            10            3.    On January 7, 2013, the HOA, through its agent Nevada Association Services, Inc.,
                                                            11   recorded a trustee's deed upon sale as instrument number 201301070001642 in the official records of
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Clark County, Nevada, reflecting that Williston purchased the property at the HOA's foreclosure sale
                      LAS VEGAS, NEVADA 89134




                                                            13   on December 28, 2012.
AKERMAN LLP




                                                            14            4.    On November 11, 2016, BANA initiated this lawsuit against Williston and the HOA
                                                            15   related to the effect of the HOA's foreclosure sale on its deed of trust.
                                                            16   ///
                                                            17   ///
                                                            18   ///

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 45472488;1
                                                             1

                                                             2            5.    The parties now stipulate to dismiss all claims asserted in this action, with each party

                                                             3   to bear its own attorneys' fees and costs.

                                                             4    Dated this 28 day of September, 2018.              Dated this 28 day of September, 2018.
                                                             5    AKERMAN LLP                                        LEACH KERN GRUCHOW ANDERSON
                                                                                                                     SONG
                                                             6     /s/ Vatana Lay
                                                                  MELANIE D. MORGAN, ESQ.                             /s/ Timothy C. Pittsenbarger
                                                             7    Nevada Bar No. 8215                                SEAN L. ANDERSON, ESQ.
                                                                  VATANA LAY, ESQ.                                   Nevada Bar. No. 7259
                                                             8    Nevada Bar No. 12993                               TIMOTHY C. PITTSENBARGER, ESQ.
                                                                  1635 Village Center Circle, Suite 200              Nevada Bar No. 13740
                                                             9    Las Vegas, Nevada 89134                            2525 Box Canyon Drive
                                                                  Attorneys for Bank of America, N.A.,               Las Vegas, NV 89128
                                                            10
                                                                                                                     Attorneys for Bar Arbor at Providence
                                                            11                                                       Homeowners Association
                                                                  Dated this 28 day of September, 2018.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  AYON LAW, PLLC
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14     /s/ Luis A. Ayon
                                                                  LUIS A. AYON, ESQ.
                                                            15    Nevada Bar No. 9752
                                                                  8716 Spanish Ridge Avenue, Suite 115
                                                            16    Las Vegas, Nevada 89148
                                                            17    Attorneys for Williston Investment Group, LLC
                                                            18            IT IS SO ORDERED.
                                                                                                                      ______________________________________
                                                            19                                                        UNITED STATES DISTRICT JUDGE
                                                            20                                                               October 2, 2018
                                                                                                                      DATED:_______________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 45472488;1
